{¶ 11} Because I would dismiss this appeal rather than affirm the trial court order, for reasons that follow, I must respectfully dissent.
{¶ l2} The notice of appeal was filed timely on March 26, 2007. Appellant, R.J., appealed from an order entered March 20, 2007, which adopted the magistrate's decision, which was also file-stamped March 20, 2007, and sustained a motion to "exercise continuing jurisdiction over this matter" and also ordered that "visitation between mother [R.J.], and the minor child, [J.B.], is to be supervised at Welcome To Our Place." However, the record reflects that appellant filed no objections to the magistrate's decision. The magistrate's decision filed March 20, 2007, states that the order is effective March 8, 2007, and is dated March 8, 2007. However, the only indication of service upon the parties, including appellant, is an instruction also filed March 20, 2007, ordering ordinary mail service upon the parties, and copies of certified mail receipts filed with the clerk of *Page 7 
the trial court on February 22, 2007. However, appellant did not cause that judgment to be stayed by filing objections within 14 days after journalization. See Civ.R. 53(D)(4) (i).
 {¶ 13} This appeal should be dismissed. While appellant has proceeded pro se in this court, and filed motions pro se in the trial court, she had been represented by counsel in the trial court, one of whom on March 30, 2007, filed a notice of withdrawal, which was sustained by this court on April 5, 2007, and the other of whom filed a motion to withdraw on June 1, 2007, which was granted by this court on June 4, 2007.
{¶ l4} Appellant requested an extension of time to file her brief, which was granted, and a brief was timely filed on May 3, 2007. However, on May 9, 2007, this court entered an order that appellant file a corrected brief complying with the appellate rules no later than May 14, 2007. Appellant filed a motion for an extension of time to correct her brief, which was granted to the extent that the corrected brief could be filed no later than May 29, 2007. On July 16, 2007, no corrected brief having been filed, this court entered an order that, unless the corrected brief was filed no later than July 20, 2007, this appeal would be sua sponte dismissed. In addition, appellant's single assignment of error in her uncorrected brief refers to a decision of the trial court entered on February 25, 2004 and is not timely for that reason.
 {¶ 15} Also, the record on appeal is not sufficient to demonstrate error. The only transcript of proceedings in the record is one filed September 24, 2003. Nor does the record contain any evidentiary material supporting appellant's argument in her brief. Appellant's failure to present a transcript of proceedings demonstrating the various errors she contends were made by the trial court as required by the Appellate Rules prevents *Page 8 
this court from being able to review the determination of the trial court and determine whether the trial court erred in any respect. It is not sufficient for the appellant to make assertions orally and in writing that the trial court erred in certain respects. Rather, this court must be presented with a record (usually including a transcript of proceedings) demonstrating the evidentiary material and issues presented to the trial court upon which the trial court determination was made. Without such a record, when evidence is presented (usually including a transcript of proceedings), this court has no basis for determining whether the trial court erred.
 {¶ 16} Accordingly, for the foregoing reasons, this appeal should be dismissed. *Page 1